Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/3/2022 has been entered.

DETAILED ACTION
Response to Amendment
Claims 1-3, 7, 9-12, 14 and 15 are pending in this application [7/3/2022].
Claims 1-3, 7, 11, 12, 14 and 15 have been amended [7/3/2022].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 9-12, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument based on newly applied references Bhogal et al. (US-2017/0364749) and Beck et al. (US-2008/0163075).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US-2017/0339287) in view of Bhogal et al. (US-2017/0364749), Beck et al. (US-2008/0163075) and further in view of Goenka et al. (US-10,043,102).
As to Claim 1, Ma teaches ‘An information processing apparatus comprising: a display [par 0134 – screen including an LCD and touch panel]; a controller, including one or more processors, that: extracts a feature amount of a face of a human included in an image of the obtained image data [Fig 1 (S12), par 0030-0031, 0045 – image transmission apparatus includes a processor that extracts personal characteristic information from the target image including facial characteristic information (i.e. face of a human)]; sets, as a transmission destination of the obtained image data, destination information corresponding to the human whose face has been specified based on the extracted feature amount; and a communication interface that transmits the obtained image data to the set transmission destination [Fig 1 (S13), par 0032-0034, 0038-0043 – searching a contact database to determine target address information of a contact associated with the personal characteristic information and sending the target image to the target terminal according to the target address information]’.
Ma does not disclose expressly ‘a scanner that scans a document to obtain image data; automatically sets, as a transmission destination of the obtained image data, a fax number corresponding to the human whose face has been specified based on the extracted feature amount and already registered; permits a user to manually set the fax number in a case where the human face was not previously registered; and  displays, based on selection of an object, the face of the human corresponding to the set fax number on the display, the face being enlarged, wherein the object corresponds to the set fax number and is not the face of the human corresponding to the set fax number; and a fax interface that connects to a telephone line and transmits the obtained image data to the set fax number by a fax transmission’.
Bhogal teaches a scanner that scans a document to obtain image data [par 0018, 0020, 0024 – camera records images in digital form by converting an optical image to an electric signal, storing the digital image data and metadata]; automatically sets, as a transmission destination of the obtained image data, a number corresponding to the human whose face has been specified based on the extracted feature amount and already registered [par 0028-0029 – image correlation program distributes the image to the identified person or persons automatically according to a predefined, preferred image transmission method (i.e. to the contact’s social media account, phone number, addresses, or other contact information) which may be predefined by the photographer or the contact on a cloud-based on synced address book]; permits a user to manually set the number in a case where the human face was not previously registered [Fig 3D, par 0027, 0031-0032 – for any one or more people in image that image correlation program is unable to identify, an option is presented to the photographer such as options click face to create new contact, to manually add contact data for one or more of the identified people]’.
Ma and Bhogal are analogous art because they are from the same field of endeavor, namely determining addresses of identified users. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include identifying a person in an image to automatically distribute/set to an identified user to manually add contact information to an unidentified person, as taught by Bhogal. The motivation for doing so would have been to providing automatic distribution of digital images, using location data and facial recognition. Therefore, it would have been obvious to combine Bhogal with Ma to obtain the invention as specified.
Ma in view of Bhogal does not disclose expressly ‘fax number; wherein the object corresponds to the set fax number and is not the face of the human corresponding to the set fax number; and a fax interface that connects to a telephone line and transmits the obtained image data to the set fax number by a fax transmission; and a fax interface that connects to a telephone line and transmits the obtained image data to the set fax number by a fax transmission’, although Bhogal teaches different types of contact information [par 0028-0029].
Beck teaches ‘fax number; a fax interface that connects to a telephone line and transmits the obtained image data to the set fax number by a fax transmission [par 0072-0073, 0098, 0136 – action requests for a communication event can include a telephone call fax message using fax numbers to share information and data]’.
Ma in view of Bhogal are analogous art with Beck because they are from the same field of endeavor, namely determining addresses of identified users. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a communication even including a telephone call fax message, as taught by Beck. The motivation for doing so would have been to enabling identity publishing and publisher contact during business or social interaction in a secure manner. Therefore, it would have been obvious to combine Beck with Ma in view of Bhogal to obtain the invention as specified.
Ma in view of Bhogal and Beck does not disclose expressly ‘displays, based on selection of an object, the face of the human corresponding to the set fax number on the display, the face being enlarged, wherein the object corresponds to the set fax number and is not the face of the human corresponding to the set fax number’.
Goenka in the proposed combination of Beck teaches ‘displays, based on selection of an object, the face of the human corresponding to the set fax number on the display, the face being enlarged, wherein the object corresponds to the set fax number and is not the face of the human corresponding to the set fax number [Fig 8, 9, col 11, lines 47-57, col 20, line 44-col 21, line 45, col 22, line 55-col 23, line 26 – tapping “>” (i.e. object) on result display field retrieves additional information associated with the enlarged facial match including address information]’.  
Ma in view of Bhogal and Beck are analogous art with Goenka because they are from the same field of endeavor, namely determining addresses of identified users. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art for design choice purposes to include enlarging a close facial match by tapping “>”, as taught by Goenka. The motivation for doing so would have been to provide an interactive data visualization and presentation for integrating and associating data and images analyzed. Therefore, it would have been obvious to combine Goenka with Ma in view of Bhogal and Beck to obtain the invention as specified in claim 1.

Further, in regards to claim 14 the information processing apparatus of claim 1 perform the method claim of 14.
Further, in regards to claim 15, the method of claim 14 is fully embodied on the non-transitory computer-readable storage medium of claim 15.

As to Claim 2, Bhogal in the proposed combination of Beck teaches ‘wherein the controller: extracts respective feature amounts of respective faces of a plurality of humans included in the image of the obtained image data; and automatically sets, as the transmission destination of the obtained image data, respective pieces of fax numbers corresponding to the plurality of humans whose respective faces have been specified based on the extracted respective feature amounts [par 0021, 0027-0029 – image correlation program distributes the image to the identified person or persons (using with a higher degree of accuracy than with facial recognition software alone including distances between features, hair color, eye color, etc.) automatically according to a predefined, preferred image transmission method (i.e. to the contact’s social media account, phone number, addresses, or other contact information) which may be predefined by the photographer or the contact on a cloud-based on synced address book]’.  
Ma and Bhogal are analogous art because they are from the same field of endeavor, namely determining addresses of identified users. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include identifying a person in an image to automatically distribute/set to an identified user to manually add contact information to an unidentified person, as taught by Bhogal. The motivation for doing so would have been to providing automatic distribution of digital images, using location data and facial recognition. Therefore, it would have been obvious to combine Bhogal with Ma to obtain the invention as specified in claim 2.

As to Claim 3, Ma in the proposed combination of Beck teaches ‘further comprising: a storage device that stores the fax number and information of the face of the human, wherein the controller: specifies the face of the human based on the extracted feature amount and the information of the face of the human; and sets, as the transmission destination of the obtained image data, the fax number of the human whose face has been specified [Fig 1 (S13), par 0032-0034, 0038-0043, 0045-0047 – searching a contact database that stores facial characteristic information and target address information to determine target address information of a contact associated with the personal characteristic information and sending the target image to the target terminal according to the target address information]’.  

As to Claim 7, Bhogal in the proposed combination of Beck teaches ‘further comprising: a user interface, wherein the controller stores in the storage device, in association with the feature amount extracted by the controller, the fax number input by a user through the user interface [Fig 3D, par 0031-0032 – for any one or more people in image that image correlation program is unable to identify, an option is presented to the photographer such as options click face to create new contact, to manually add contact data for one or more of the identified people and stored in cloud-based or synced address book]’.  
Ma and Bhogal are analogous art because they are from the same field of endeavor, namely determining addresses of identified users. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include identifying a person in an image to automatically distribute/set to an identified user to manually add contact information to an unidentified person, as taught by Bhogal. The motivation for doing so would have been to providing automatic distribution of digital images, using location data and facial recognition. Therefore, it would have been obvious to combine Bhogal with Ma to obtain the invention as specified in claim 7.

As to Claim 9, Ma teaches ‘wherein the controller obtains the image data from an external apparatus via a network [par 0027-0029, 0036, 0142-0143 – acquiring a target image by a server from a standalone device via wireless network interface or mobile terminal from an external independent image collection device]’.  

As to Claim 10, Ma teaches ‘wherein theacquiring a target image by a server from a standalone device of a stored image or by a mobile terminal from an external independent image collection device (i.e. inherently stored)]’.  

As to Claim 11, Ma in the proposed combination of Beck teaches ‘wherein the controller activates or deactivates a function for automatically setting, as the transmission destination of the image data, the fax number of the human whose face has been specified based on the extracted feature amount [Fig 5 (54-57), par 0068-0077 – determining whether automatic image transmission function is enabled, where if it is enabled the target image is sent to a target terminal using target address information associated with the personal characteristic information].  


As to Claim 12, Goenka in the proposed combination teaches ‘wherein: the controller displays, on the display, the object corresponding to the set fax number, and the face of the human corresponding to the set fax number, and the object is displayed in association with the set fax number without being associated with the face of the human corresponding to the set fax number [Fig 8, 9, col 11, lines 47-57, col 20, line 44-col 21, line 45, col 22, line 55-col 23, line 26 – search result screen displays object having associated additional information and closest facial matches, where when tapping “>” (i.e. object) on result display field retrieves the additional information associated with the match including address information and the enlarged facial image]’.  
Ma in view of Bhogal and Beck are analogous art with Goenka because they are from the same field of endeavor, namely determining addresses of identified users. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art for design choice purposes to include enlarging a close facial match by tapping “>”, as taught by Goenka. The motivation for doing so would have been to provide an interactive data visualization and presentation for integrating and associating data and images analyzed. Therefore, it would have been obvious to combine Goenka with Ma in view of Bhogal and Beck to obtain the invention as specified in claim 12.

Conclusion
The prior art of record
a. US Publication No.	2008/0163075
b. US Publication No.	2017/0364749


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677